NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

LIFSEY REAL ESTATE AND                      )
HOLDINGS INC.,                              )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D19-841
                                            )
                                            )
VICTORY LOFTS AT                            )
CHANNELSIDE CONDOMINIUM                     )
ASSOCIATION INC.; SUSAN                     )
REINA; UNKNOWN TENANT #1,                   )
the name being fictitious to account        )
for party in possession; UNKNOWN            )
TENANT #2, the name being                   )
fictitious to account for party in          )
possession; and ANY AND ALL                 )
UNKNOWN PARTIES claiming by,                )
through, under, and against the             )
herein named individual defendant(s)        )
who are not known to be dead or             )
alive, whether said unknown parties         )
may claim an interest as spouses,           )
heirs, devisees, grantees, or other         )
claimants,                                  )
                                            )
              Appellees.                    )
                                            )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

J. Stanford Lifsey of J. Stanford Lifsey,
P.A., Tampa, for Appellant.
Jonathan J. Ellis, Jason W. Davis, and
Duane A. Daiker, of Shumaker, Loop &
Kendrick, LLP, Tampa, for Appellee
Victory Lofts at Channelside
Condominium Association, Inc.

No appearance for remaining
Appellees.


PER CURIAM.

             Affirmed.


KELLY, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                         -2-